internal_revenue_service number release date index number ---------------------------- -------------------------------------- --------------------------------------------------- --------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ----------------- telephone number --------------------- refer reply to cc ita b02 plr-135061-08 date february ty ------- ty ------- legend taxpayer a b m x y date1 -------------------------------- ------------------------- ----------------------- ------------- ------------------------------------------------------------ ---------------------------- ---------------------- dear --------------------------- this letter is in response to a ruling_request dated ------------------ submitted on behalf of taxpayer requesting an extension of time for making a consent_dividend election under sec_565 of the internal_revenue_code this request is made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts x is a corporation organized and existing under the state of m x’s stock is widely held and traded on a public exchange x is a common parent of an affiliated_group_of_corporations that file a consolidated federal tax_return on an annual basis under the accrual_method x has over ----- subsidiaries that provide diversified ---------------------- x’s tax department currently has a compliance staff of approximately ------ individuals who prepare and review tax returns x purchased y and its subsidiary entities including taxpayer on date1 x has an established practice of extending almost all of its federal income returns prior to the original due_date of the first return to be filed by x’s tax department for y’s entities a a plr-135061-08 member of x’s tax department was under the impression that the extension form for taxpayer a reit owned by y was going to be filed by b a tax department member who was responsible for filing the acquisition information for y at the same time b was under the impression that a would file taxpayer’s extension because a files extensions for x’s other reits as a result of this misunderstanding the extension of time to file taxpayer’s federal return for tax_year ended -------------------------- was not filed by x for taxpayer taxpayer represents that the failure_to_file for an extension of time in a timely manner was due to miscommunication between employees of x’s tax department upon discovering the oversight x filed its request for relief before the service discovered taxpayer’s failure_to_file an extension and make the consent_dividend election law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in b constitute a consent_dividend for purposes of relating to the deduction for dividends_paid sec_1_565-1 provides that the dividends_paid deduction as defined in includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in b sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation's income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1 b includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in b as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-135061-08 under sec_301_9100-3 except as provided in paragraphs b i through iii of this section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service paragraphs b i through iii of provide that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy- related penalty could be imposed under at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment conclusion based upon our analysis of the facts taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met under the facts represented taxpayer’s tardiness in filing the consent_dividend election was not due to the intentional disregard of the tax rules but was an inadvertent error on the part of taxpayer’s tax professionals taxpayer did not affirmatively choose not to file the election taxpayer is not seeking to alter a return position or to use hindsight to request relief finally taxpayer acted promptly in filing its request for relief before the irs discovered the failure to make a regulatory election therefore taxpayer did not act unreasonably or in bad faith plr-135061-08 furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor will any closed years be affected therefore the interests of the government will not be prejudiced by granting the request for relief because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file their consent_dividend elections a copy of this letter should be attached to the amended returns filed reflecting the elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _thomas d moffitt_______ thomas d moffitt chief branch income_tax accounting cc
